Citation Nr: 1717248	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from April 5, 2013 to present.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He also had additional periods of duty in the Army Reserve and Army National Guard from March 1971 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in October 2009 before the undersigned.

The Board remanded the issue of entitlement to a TDIU in February 2011 and December 2012.  In July 2013, the Board remanded the issue of entitlement to a TDIU for the period from April 5, 2013 to present, and it denied a TDIU for the preceding period.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court set aside the Board's decision and remanded the matter to the Board for adjudication consistent with memorandum decision.

The Board again denied entitlement to a TDIU prior to April 5, 2013 in January 2015.  The Veteran appealed the Board's denial to the Court.  This time, however, the Court affirmed the Board's denial.  Therefore, the Board has framed the issue on appeal as reflected on the title page above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has four service connected disabilities - coronary artery disease; hypertension; hearing loss; and tinnitus.

The Veteran, in a statement VA received in November 2015, claimed that all of his service-connected disabilities had worsened.  The RO, in response, ordered VA compensation examinations of only his coronary artery disease and hypertension.  The RO did not order a compensation examination for his hearing loss and tinnitus, despite the Veteran expressly including them in the list of disabilities that had worsened.  Accordingly, the Board will order a new examination before deciding the appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected hearing loss and tinnitus.

2. After completing the above, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran is unemployable due to his service-connected disabilities (i.e., coronary artery disease; hypertension; hearing loss; and tinnitus).  

The following considerations will govern the examination:

a. The entire claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file. 

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide an opinion as to whether the Veteran has been unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of ONLY his service-connected disabilities (i.e., coronary artery disease; hypertension; hearing loss; and tinnitus) since April 5, 2013.  DO NOT CONSIDER EVIDENCE PRIOR TO April 5, 2013.  ("Substantially gainful employment" means employment sufficient to obtain a living wage.)  The examiner may take into account the Veteran's prior education and work experience but may not take into account the Veteran's advanced age or the effect of any non-service connected disabilities.  

* If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities, such consultation must be achieved.

c. The examiner must identify and explain the medical basis or bases for all conclusions, with identification of the pertinent evidence.

3. Readjudicate the issue of entitlement to a TDIU from April 5, 2013 to present.  If the benefit sought remains denied, provide the Veteran and his representative a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




